UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

=—m eee ee we ew ene wwe eee eee ee hr er ee rr ll xX
ANDREW PROKOS,

Plaintiff,

-against- : ORDER

NEW YORK CITY ECONOMIC ; 21 Civ. 35 (GBD)
DEVELOPMENT CORPORATION,
and DOES 1-10,

Defendants. :
mmm x

GEORGE B. DANIELS, United States District Judge:

In light of the Parties’ notice that they have reached a settlement in principle on all issues
in this matter, all conferences and deadlines previously scheduled are adjourned sine die. The
parties shall submit a stipulation of dismissal or a status report within sixty (60) days of this order.

The Clerk of Court is directed to close the letter motion, (ECF No. 20), accordingly.

Dated: July 6, 2021
New York, New York

SO ORDERED.

CEPR B. DANIELS
ited States District Judge

 

 
